Title: Cash Accounts, August 1768
From: Washington, George
To: 



[August 1768]



Cash


Augt 20—
To Cash of Far[re]l Littleton for Mr Jno. Washington
£10. 0. 0



To Ditto won at Cards
0. 3. 9


Contra


Augt  1—
By Captn [Thomas] Dent for Freight of a Butt of Madeira Wine qty 145 Gals. 2.0.0 Duty to the Crown £4 Sterg 5.0.0
7. 0. 0


[5] 
By Charity 6/—Exps. at Cameron 11/6
0.17. 6



By Messrs Purdie and Dixon’s Acct
2. 5. 0



By mendg a pr of gold Button’s
0. 2. 6



By Jonathan Palmer
0.10. 0


15—
By Lund Washington
10. 9. 7



By Club at Arrols
0. 6. 3


17—
By Jno. Crook for Balle of Acct
3. 3.10


19—
By Pierce Bayly
1.15. 3



By Cards 20/—lent my Bror Sam. 20/
2. 0. 0


20—
By Rachael McKeaver 12/. Ferry at Saunders 12/
1. 4. 0



28—
By Cash paid my Br. Jno. on Acct F[arrell] Littleton
10. 0. 0


29—
By Servants 3/9—By Cards £3.5.9
3. 9. 6



By Doctr Mortimer for Jno. P. Custis
1. 13. 6


